Title: To James Madison from Henry Tazewell, 3 October 1796
From: Tazewell, Henry
To: Madison, James


Dear Sir
Kingsmill 3d. Oct. 1796
I beleive I mentioned to you before we parted in Phila: that Mr. Mason and myself intended among other things to communicate to the Legislature at their next Session, the situation of Virga. as to the Territory N. West of the Ohio. In making this communication we may perhaps be the authors of some error. Will you therefore after perusing the following remarks, favour me with such observations as you may deem necessary? You will remember that the terms of the Virga. Act of Cession as to the No. of States to be formed in this Territory were not intirely assented to by Congress and that the ordinance of 1787 proposed a new arrangement in this respect by definitely describing three States, and reserving to Congress a power to form two others North of an East & West Line to be drawn thro the soly. bend or extreme of Lake Michigan, subjecting this arrangement to the Assent of the State of Virga. which assent has never as yet been given or refused. It is obviously right that Virga. should not be the Author of any impediment to the free enjoyment of the privileges secured to the Settlers in this Territory by the ordinance, by delaying their necessary agency. The choice of three propositions therefore will require the deliberation of the Assembly—1. To reject the new arrangement proposed by the ordinance & adhere to the original Act of Cession—2 To discard the original terms of the Cession, & intirely assent to the proposed arrangement—or 3. to propose another modification. The first would multiply the number of States in this Territory, but would retard the admission into the Union of those formed by the arrangement proposed in the Act of Cession. It is perhaps better for all parties that a few States should from this Quarter speedily become Members of the Union, than that a greater number should be admitted at a later period. If this be true, the Legislature ought not to insist on the terms of the original Act of Cession. The second proposition while it would diminish the number of States, would accelerate the admission of those described by the Ordinance into the Union provided the power reserved to Congress of forming two additional States North of an East & West Line thro. the Soly bend or extreme of lake Michigan could be surrendered. If that power is not surrendered, nor executed, it admits of doubt whether the population north of the Line & that South of the Line can be counted together, altho. intirely within one of the three States described in the ordinance. If it is not surrendered & executed it will probably give operation to local interests that will be more mischeivous than if both extremes of the three States are kept under one State Government. These objections and the offspring of them, which will readily come into your mind may be sufficiently strong to induce the Legislature to refuse their assent to the intire arrangement proposed by the Ordinance. If so, the third proposition will present this only modification as necessary in the business. Viz—That three States as defined in the Ordinance shall be assented to, provided Congress relinquishes their reserved power to form two other States North of the line proposed to be run thro. lake Michigan. The Constitution will still leave in the hands of Congress a power to form two States out of one with the Assent of the States, and therefore the people cannot suffer by this arrangement. My own beleif is that to count the Setlers on the Lakes & on the Ohio together will hasten the admission of the three defined States into the Union, will check any untoward local interest which may generate with the Northern Setlers & upon the whole will make three States admitted at an early period into the Union better than five at a more distant period. There are however inconveniences which would attend even this proposition. They will readily occur to you—but my design was so to state the various aspects of the business as to give a preference to that which should most speedily bring these States into the Union. When you have turned the subject over in your Mind you will gratify me by such remarks as you shall think needful. They will only be used by myself & for no improper purpose.
The president’s Address has lately made its appearance among us. I have not yet read it with a sufficient degree of attention to speak correctly of it. Some suppose, that to lessen the American attachment to France, & to strengthen that towards Gt. Britain produced that perplexed posture of Affairs which occasioned the suppression of the first Address, because they know of no other great Events that have brightened the political Hemisphere of America. Others are not willing to become disciples of that moral Teacher who while he instructs them to forgive their enemies, enjoins them to forget their Friends, for they profess not to understand that impartiality which requires them to put friends and Foes upon the same footing. Others again read with jealousy that recommendation which seems to make a national established Religion a prerequisite to a fixed System of national morality. But amidst these superficial remarks on the address I do not discover in this quarter of the Country any material influence it will have on the approaching Election for the president’s Successor. The people hereabouts are generally by profession supporters of Mr Jefferson’s election, and so essential is it to the success of a Candidate for the office of an Elector to declare in favour of Mr Jefferson that none have yet attempted to come forward with different pretensions. We have as yet heard only of two Candidates—Jno. Mayo of Richmond—Thos. Griffin of York. Each of these have declared an intention to vote for Mr. Jefferson, but it is generally beleived that each will also vote for Jno. Adams—which in truth would be a vote agt. Mr. Jefferson. This thin Artifice is understood & will be exposed. Another Candidate—Mr. Ambler, will be offered who I beleive will certainly be elected & who in all respects is perfectly republican. It appears to me that some respectable & calm man from some part or other of Virginia will be essential in the delegation of Electors. He will greatly contribute to concentrate the doubtful Votes. From this part of the Country such a man is not to be expected. I think Mr Pendleton, Mr Henry, Beverly Randolph or some such man would, if they could be had, prove essentially serviceable.
I saw an account in the Newspapers some time ago of Monroes recall & Chs. C. Pinkney’s appointment as his Successor. I did not credit it, but I was surprized lately by a Letter from Phila to be acquainted with the truth of the fact. The motive for this measure, I cannot conjecture. It is busily circulated here, that it has been in persuance of a request from the Executive directory of France. I am sure this cannot be true. If any information has been recd. by you explanatory of this event, & it is not improper to communicate it, you will oblige me by it.
I was not a little surprized to be informed lately thro. a pretty direct channel that the opposition to Mason at his approaching Election as Senator had fixed on Mr Blair to be run agt. him, & that he had agreed to serve, if chosen. I beleive however Mason’s reelection is quite certain unless some person of the same political Sentiments with himself should be offered agt. him.
Unceasing efforts have been making and are making in this part of the State to prejudice the people agt. the present Representation in Congress. They have had a greater effect than I conjectured. Mr. Page will probably fall a sacrafice to them, but I beleive their influence will extend no further. It is remarkable that notorious british partizans are the most zealous in these attempts, and as an evidence of it, you would be surprized at the activity which they use in circulating those infamous performances of peter porcupine.
I shall be very glad at your leizure to hear from you on these & other subjects. Remember me to Mrs. Madison & beleive me to be Yours sincerely
Henry Tazewell
